             Case 3:19-cv-05181-BHS Document 62 Filed 06/04/20 Page 1 of 4



1                                                          Honorable Benjamin H. Settle

2

3

4

5

6                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
7                                   AT TACOMA

     CEDAR PARK ASSEMBLY OF GOD OF                 )
8
     KIRKLAND, WASHINGTON,                         )
                                                   )       Civil No. 3:19-cv-05181
9                Plaintiff,                        )
                                                   )
10         v.                                      )
                                                       NOTICE OF PRELIMINARY
                                                   )
11   MYRON “MIKE” KREIDLER, in his official              INJUNCTION APPEAL
                                                   )
     capacity as Insurance Commissioner for the
                                                   )
12   State of Washington; JAY INSLEE, in his
                                                   )
     official capacity as Governor of the State of
                                                   )
13   Washington,
                                                   )
14              Defendants.

15         NOTICE IS HEREBY GIVEN that Plaintiff Cedar Park Assembly of God of

16   Kirkland, Washington hereby appeals to the United States Court of Appeals for the

17   Ninth Circuit from the Order granting Defendants’ Motion to Dismiss and Denying

18   Plaintiff’s Motion for Preliminary Injunction (ECF No. 60), and the final Judgment

19   (ECF No. 61), both entered in this action on May 6, 2020.

20                Respectfully submitted this 4th day of June 2020,

21                                        By: s/Kevin H. Theriot
                                          Kristen K. Waggoner (WSBA #27790)
22                                        Kevin H. Theriot (AZ Bar #030446)*
                                          Elissa M. Graves (AZ Bar #030670)*
23   Plaintiff’s Notice of                                 ALLIANCE DEFENDING FREEDOM
                                                                15100 N. 90th Street
     Preliminary Injunction Appeal               1           Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                             (480) 444-0020
             Case 3:19-cv-05181-BHS Document 62 Filed 06/04/20 Page 2 of 4



1                                    ALLIANCE DEFENDING FREEDOM
                                     15100 N. 90th Street
2                                    Scottsdale, Arizona 85260
                                     Telephone: (480) 444-0020
3                                    Facsimile: (480) 444-0025
                                     Email: kwaggoner@adflegal.org
4                                           ktheriot@adflegal.org
                                            egraves@adflegal.org
5                                    David A. Cortman (GA Bar #188810)*
                                     Alliance Defending Freedom
6                                    1000 Hurricane Shoals Rd. NE
                                     Suite D-1100
7                                    Lawrenceville, GA 30043
                                     Telephone: (770) 339-0774
8                                    Email: dcortman@adflegal.org
                                     Counsel for Plaintiff
9
                                     Attorneys for Plaintiff Cedar Park Assembly of
10                                   God of Kirkland, Washington
                                     * Admitted pro hac vice
11

12

13

14

15

16

17

18

19

20

21

22

23   Plaintiff’s Notice of                             ALLIANCE DEFENDING FREEDOM
                                                            15100 N. 90th Street
     Preliminary Injunction Appeal         2             Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                         (480) 444-0020
              Case 3:19-cv-05181-BHS Document 62 Filed 06/04/20 Page 3 of 4



1
                                 CERTIFICATE OF SERVICE
2
            I hereby certify that on June 4, 2020, I electronically filed the foregoing
3
     document with the Clerk of Court using the CM/ECF system, which will send
4
     notification of such filing to the following:
5
                                     Jeffrey Todd Sprung
6                                      Paul M. Crisalli
                                  ATTORNEY GENERAL’S OFFICE
7                                         800 5th Ave
                                           Ste 2000
8                                     Seattle, WA 98104
9                                       Joyce A. Roper
                                  ATTORNEY GENERAL’S OFFICE
10                                      PO Box 40109
                                     Olympia, WA 98504
11
                                      Marta U. DeLeon
12                                ATTORNEY GENERAL’S OFFICE
                                        PO Box 40100
13                                   Olympia, WA 98504
                                    Counsel for Defendants
14

15
                DATED: June 4, 2020           s/Kevin H. Theriot
16                                            Kristen K. Waggoner (WSBA #27790)
                                              Kevin H. Theriot (AZ Bar #030446)*
17                                            Elissa M. Graves (AZ Bar #030670)*
                                              ALLIANCE DEFENDING FREEDOM
18                                            15100 N. 90th Street
                                              Scottsdale, Arizona 85260
19                                            Telephone: (480) 444-0020
                                              Facsimile: (480) 444-0025
20                                            Email: kwaggoner@adflegal.org
                                                     ktheriot@adflegal.org
21                                                   egraves@adflegal.org

22                                            David A. Cortman (GA Bar #188810)*
                                              ALLIANCE DEFENDING FREEDOM
23   Plaintiff’s Notice of                                    ALLIANCE DEFENDING FREEDOM
                                                                   15100 N. 90th Street
     Preliminary Injunction Appeal                   3          Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                (480) 444-0020
             Case 3:19-cv-05181-BHS Document 62 Filed 06/04/20 Page 4 of 4



1                                      1000 Hurricane Shoals Rd. NE
                                       Suite D-1100
2                                      Lawrenceville, GA 30043
                                       Telephone: (770) 339-0774
3                                      Email: dcortman@adflegal.org

4                                      Attorneys for Plaintiff Cedar Park Assembly
                                       of God of Kirkland, Washington
5
                                       * Admitted pro hac vice
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   Plaintiff’s Notice of                            ALLIANCE DEFENDING FREEDOM
                                                           15100 N. 90th Street
     Preliminary Injunction Appeal         4            Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                        (480) 444-0020
